Hosmer, Ch. J.
It is peculiarly observable, that the plaintiff has not alleged, that the partnership is insolvent, or that there are any debts due from it; nor has he averred, that the copartnership account between him and Curtis has ever been taken; or that there is a balance due to him from the company; or, indeed, any other facts, from which it appears, that he has an interest in the partnership funds.
I shall not discuss the question made concerning the legality of the agreement; nor the defence interposed by the defendants ; as my mind has come to the result, that admitting the partnership, and repelling the defence, which I do because the determination of either is unnecessary, the plaintiff has no title to the relief requested. It is entirely consistent with the allegations of the plaintiff’s bill, that the money due on the books, and even all the company property, belonged to Curtis, at the time of his death. The enquiry, it will be observed, is not merely, whether the partnership extended to the office of deputy-sheriff, and as a consequence, whether the monies due on the books were partnership property. All this, for the sake of *184argument, is granted. The partnership was dissolved, by the death of Curtis; (Watson on Part. 294.) and the question is, what is the right of one partner to the partneship property, as against the other. If the plaintiff has no title to the partnership effects, he cannot, in any event, have a right to the books in question.
It is an established principle, that nothing can be considered as the exclusive right of one partner, but his proportion of the funds, upon a balance being struck between all the partners; in other words, that one partner has no exclusive right to the partnership funds, until his copartner is paid all the demands he has, in that character, on the partnership. Watson on Part. 116. West v. Skip, 1 Vesey, 239. Field v. Clark, 4 Vesey, jun. 396. Dutton v. Morrison, 17 Vesey jun. 193. Nicoll v. Mumford, 4 Johns. Ch. Rep. 522. Rodriguez v. Heffernan & al. 5 Johns. Ch. Rep. 417. Robbins & al. v. Cooper & al. 6 Johns. Ch. Rep. 186. Brewster & al. v. Hammet & al. 4 Conn. Rep. 540.
The shares of partners depend on the stock advanced by each, and other causes, and are in constant fluctuation. One of the partners may have put into joint stock by far the greater part of the capital; and the other may have withdrawn more than he advanced. It is, therefore, very easy to see, that the parties originally may have been interested in very unequal shares; or that, if there were no inequality in this respect, that one of them may have exhausted all his right, by large drafts on the funds, and not only be without right to any part of the residue, but may have become personally a debtor to the other.
From these unquestionable truths, it follows, that an averment that A. and B. were partners, when one of them makes a claim on the partnership property, is utterly insufficient to sustain any demand on the partnership funds. It is equally clear, that the title of a partner to the partnership property, as against his copartner, cannot be affirmed, and is always unknown, until the account of the copartnership is adjusted, and the balance struck between the partners.
To apply these remarks to the present case: The bill of the plaintiff alleges, that he and Curtis were partners; and this is all. No account of the partnership has been adjusted; and for aught that appears, or can appear, on the hearing of a bill so deficient as that of the plaintiff, Curtis had right, at his death, to all the partnership effects and demands, and Canfield had no title to any part of them.
*185If the plaintiff wanted the partnership property for the payment of company debts, he should have alleged the facts requisite to show a title to it for this purpose; or if the partnership accounts had been adjusted with Curtis, and the balance was in the plaintiff's favour, so that the monies due on the books were his, he should have displayed the facts. So, if the account had not been adjusted, the plaintiff should have claimed the whole of the partnership effects and demands, and prayed an account; and, if the balance found should authorize it, a delivery of the books to him. But for aught appearing, they are rightfully in the hands of the defendants.
If the plaintiff had a title in equity to the monies due on the books, he must make out a strong and peculiar case, before they ought to be coerced from the hands of the defendants. Theirs is the legal title; and they alone can sue and discharge them.
This point, however, and other considerations urged in the case, it is unnecessary to consider. As the plaintiff has shown no equitable title to the funds, he can have no claim to the books, which are necessary to the procurement of them.
The plaintiff can take nothing by his bill.
The other Judges were of the same opinion, except Brian-ard, J., who was absent.
Bill to be dismissed.